Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Due to the inadvertent omission of Item #8 below, the Non-Final Action mailed 4/1/2021 is herein withdrawn and replaced with the one below.

Election Restrictions 
2. Applicant's election with traverse of Group I in the reply filed on 12/23/2020 is acknowledged.  
First, it is noted that in the Restriction Action issued 7/23/2020, claim 37 reading on a method for preparing was inadvertently omitted from Group III, and is herein considered to be part of Group III.
Further, a telephone call was made to attorney of record Daniel Nevrivy on 3/8/21 to request an oral species election to the restriction requirement as no such election was included in the reply of 12/23/2020, but did not result in an election being made.
The traversal is on the ground(s) that: the claims have been amended; the claims as amended do not lack unity; the cited art only discloses adenovirus, thus, the amended claims are novel over the cited art; the mutated virus has a special technical feature of “a coding nucleic acid of at least one protein of the virus comprises one or more UAG codon at a position located one or more codons upstream of stop codon”; the product, its preparation method and use have unity; at least Groups III and V be rejoined with Group I and Groups II and IV also involve the 
This is not found persuasive because: as indicated in the Restriction Action of 7/23/2020, the common technical feature among Groups I-VI is transfecting cell line with vector wherein cell line expresses rRNA/pyrrolysyl-tRNA synthetase. As Zhang et al. as cited in the Restriction Action teaches vector encoding tRNA and pyrrolysyl-tRNA synthetase and transfecting host cells with vector as indicated, no special technical feature exists for Groups I-VI as defined by PCT Rule 13.2 because it does not define a contribution over the prior art; because the technical feature of Groups I-VI is not a special technical feature, unity of invention is lacking.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18, 19, 23, 26-28, 37-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/23/2020. 
Claims 1, 3, 8, 13-16, 34-36 are under consideration.

Priority
3.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
However no certified translation has been provided for China 201511029463.1. Thus, for the purposes of applying prior art, the date is considered to be 8/2/2016.

Information Disclosure Statement
4. The information disclosure statement (IDS) was submitted on 6/26/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
5. Claims 1, 35, 36 are objected to because of the following informalities:  Claim 1 recites “one or more UAG codon”. For improved language, the claim should recite “one or more UAG codons”.
As to claim 35, the claim appears to recite an extra space after “claims”.
As to claim 36, the claim appears to recite an extra space after “claims”. Further, for improved grammar, the claim should recite a comma after “or 13-16”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. Claims 1, 3, 8, 13-16, 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1, 3, 8, 13-16, 34-36 as submitted 12/23/2020. Claims 3, 8, 13-16, 34-36 depend on claim 1.
As to claims 1, 3 it is not clear what stop codon is being referred to, or of the claim intends to recite a specific stop codon or any stop codon.
As to claim 3, the claim recites “preferably” as well as “more preferably”. It is not clear if the subsequent recitations or limitations are required or not. Further, the claim also recites specific positions, such as D101 of NP. It is not clear what the numbering is based on or what constitutes position 1. Further it is not clear what “the description” refers to.
As to claim 8, the claim recites “preferably” as well as “more preferably”. It is not clear if the subsequent recitations or limitations are required or not. Further, the claim also recites specific positions. It is not clear what the numbering is based on or what constitutes position 1. Further, it is not clear what “the UAG codons” refers to. Further, it is not clear to what “the proteins” refers.
As to claim 13, it is not clear if endogenous UAG stop codon refers to UAG codon as recited in claim 1 or not.
As to claim 15, it is not clear what the numbering is based on or what constitutes position 1.
As to claim 16, the claim recites “preferably”. It is not clear if the subsequent recitation or limitation is required or not. Further it is not clear what “the description” refers to.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
See claim 15 as submitted 12/23/2020.
See also the 35 U.S.C. 112(b) rejection above.
Deposit of virus WSN-RNP-TAG is required to practice the claimed invention because the claim is directed towards this specific virus or virus embodiment. As a required element it must be known and readily available to the public or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public. If it are not so obtainable or available, the enablement requirements of 35 U.S.C. § 112, first paragraph, may be satisfied by reference to a deposit of such biological material. See 37 CFR 1.802. One cannot practice the claimed invention without using this specific virus of claim 15. Therefore, access to virus WSN-RNP-TAG is required to practice the invention. 
Deposits of virus WSN-RNP-TAG in a recognized deposit facility would satisfy the enablement requirements of 35 U.S.C. 112, because the strain would be readily available to the public to practice the invention claimed, see 37 CFR 1.801- 37 CFR 1.809.
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 CFR 1.808. 
If a deposit is not made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made at an acceptable depository and that the following criteria have been met:
(a)	during the pendency of this application, access to the invention will be afforded to one determined by the Commissioner to be entitled thereto;
(b)	all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon granting of the patent;
(c)	the deposit will be maintained for a term of at least thirty (30) years and at least five (5) years after the most recent request for the furnishing  of a sample of the deposited material; 
(d)	a viability statement in accordance with the provisions of 37 CFR 1.807; and
(e)	the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.
In addition the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.803 - 37 CFR 1.809 for additional explanation of these requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8. Claims 1, 34-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
See claims 1, 34-36 as submitted 12/23/2020. 
It is noted as also indicated below in Item #9 below that the species search (see Item #2 above) starts with influenza virus (as recited in claim 1); NP; influenza A.
See also the 35 U.S.C. 112(b) rejection above.
In view of the 2019 PEG (“The 2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG) found at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf ), based upon an analysis with respect to the claims as a whole, claims 1, 34-36 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (these claims are interpreted in light of the most recent Guidelines (See “Subject Matter Eligibility” found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility  ; as well as Subject Matter Eligibility Examples: Life Sciences at https://www.uspto.gov/sites/default/files/documents/ieg-may-2016-ex.pdf ) 
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation. In view of the Subject Matter Eligibility Test for Products and Processes and the Steps cited below (See flowchart at pages 10-11 at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf ), the claims are directed to an ineligible product as further detailed below.
In this case, claims 1, 34-36 recite, read on, or are directed to a composition of matter (Step 1) and recite natural phenomenon(s) (in this case, influenza virus) that is directed to a judicial exception (in this case, a natural phenomenon)(Step 2A).
Claim 1 recites a mutated virus, which is characterized in that a coding nucleic acid of at least one protein of the virus comprises one or more UAG codon at a position located one or more codons upstream of stop codon; wherein the mutated virus is influenza virus. 
As to influenza virus (such as recited in claim 1), such a product is considered to read upon a naturally occurring product. Jou et al. (“Complete Structure of the Hemagglutinin Gene from the Human Influenza A/Victoria/3/75 (H3N2) Strain As Determined from Cloned DNA,” Cell, Vol. 19: 683-696 (1980))(See PTO-892: Notice of References Cited) teaches: influenza A strain (p. 683); the Victoria hemagglutinin is terminated by a UGA nonsense codon followed six nucleotides further by UAG.UAA (p. 687-688)(read as one or more UAG codon located one or more codons upstream of stop codon). Gong et al. (“Computational Analysis and Mapping of Novel Open Reading Frames in Influenza A Viruses,” PLoS One 9(12): e115016 (2014))(See PTO-892: Notice of References Cited) teaches wherein UAA is stop codon in influenza A transcript (p. 4/22)(See Nature-Based Products, Example 4 (“Purified Proteins”) at https://www.uspto.gov/sites/default/files/documents/mdc_examples_nature-based_products.pdf  ; see also Subject Matter Eligibility Examples: Life Sciences, 28. Vaccines, Claim 3).
As no other structural features aside from the presence of UAG codon at a position located one or more codons upstream of stop codon in influenza virus is apparent from the claim, and as such a feature is not considered distinct from naturally occurring counterpart, the virus as recited in claim 1 is not considered to be markedly different from its naturally occurring counterpart. It is also noted that, similar to the term “recombinant”, the term "mutated" as recited in claim 1 is not considered to be distinctive on its own, as the claim merely recites structurally the presence of UAG codon at a position located one or more codons upstream of stop codon in influenza virus, which as Jou et al. and Gong et al. (both references cited above) indicate, is already found in a naturally occurring influenza virus. Further, such a virus produced either recombinantly or naturally, absent other clear structural distinctions, still recites or reads on the same structural product given the same sequences of amino acids or proteins.
Thus, the claimed product of mutated virus as claimed is not markedly different from its naturally occurring counterpart (See Nature-Based Products, Example 4 (“Purified Proteins”) at https://www.uspto.gov/sites/default/files/documents/mdc_examples_nature-based_products.pdf  ; see also Subject Matter Eligibility Examples: Life Sciences, 28. Vaccines, Claim 3). Claim 1  reads on naturally occurring influenza A virus and does not show a difference in characteristics between the claimed virus and naturally occurring virus. Thus the claims also read upon naturally occurring virus, or a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A.
Thus the claimed product of virus is not markedly different from its naturally occurring counterpart (see Part I. A.3 of the Interim Eligibility Guidance, Example 2, p. 29). Thus the claims also read upon naturally occurring virus, or a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A.
The claims thus recite a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart, or is directed to a “product of nature” exception.
Further as to Step 2A in view of the 2019 PEG, in view of Prong 1 of Revised Step 2A, the claims recite a natural phenomenon. 
As to Prong 2 of Step 2A, the instant claims do not recite additional elements that integrate the judicial exception (natural phenomenon according to MPEP 2106.04(b)) into a practical application. “Integration into a practical application’ requires an additional element(s) or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception (See for example, Slide 18 of 2019 PEG training at http://ptoweb.uspto.gov/patents/exTrain/101.html ) 
Further, in view of Step 2B and the “No” pathway, the claims do not recite additional elements that amount to significantly more than the judicial exception. 
As to claim 36 reciting “excipient”, as “excipient” or solution, reads on, for example, water, there is no indication that mixing these components changes the structure, function, or other properties of the virus or water (See Subject Matter Eligibility Examples: Life Sciences, 28. Vaccines, Claim 3). Thus the claimed mixture does not display markedly different characteristics compared to the naturally occurring counterparts. Additionally, as solution is considered an additional element to the virus, mixing the virus with water does not markedly change the characteristics of either component, because each component is considered to have the same properties in the mixture as it had alone. In addition, using a solution carrier is well-understood, routine and convention when recited at this high level of generality and does not meaningfully limit that claim. Thus, the claim as a whole does not amount to significantly more than each component by itself. 
Therefore, claims 1, 34-36 do not recite eligible subject matter under 35 U.S.C.101 in view of the Subject Matter Eligibility Test for Products and Processes, and the claimed invention is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. Claims 1, 3, 16, 34-36 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tian et al. (US20110195483)(See PTO-892: Notice of References Cited). 
See claims 1, 3, 16, 34-36 as submitted 12/23/2020.
It is noted that the species search (see Item #2 above) starts with influenza virus (as recited in claim 1); NP (as recited in claim 3); influenza A (as recited in claim 16).
See also the 35 U.S.C. 112(b) rejection above. It is also reiterated it is not clear if the language following “preferably” is a required limitation or not. Thus, the claim is interpreted as not requiring the language: after the first recited embodiment of claim 3; after influenza A, B or C virus in claim 16.
Tian et al. teaches: compositions and methods of producing vaccines; increasing safety and efficacy through the use of non-natural, unnatural, or non-naturally encoded amino acids (abstract); including wherein replication or expression of organism is modulated by presence or absence of a non-natural amino acid through a single genetic modification; wherein genetically-modified whole organism can be any whole organism against which it is desirable to immunize the subject, e.g., virus, influenza virus nucleoprotein (NP) [0014](as recited in claims 1, 3); influenza A virus [0015](as recited in claims 1, 16); as well as human immunodeficiency virus [0132]; compositions, vaccines (abstract)(as recited in claims 34, 35, 36).
Tian et al. teaches wherein to expand the genetic code, the invention provides compositions of and methods of producing orthogonal tRNA’s; aminoacyl-tRNA synthetases aminoacylate tRNA’s of the present invention with a non-naturally encoded amino acid [0031]; wherein unnatural amino acid was incorporated in response to UAG codon which gave a protein containing that amino acid at the specified position; desired amino acid is incorporated at position specified by the UAG codon and that this amino acid is not incorporated at any other site in the protein [0169](interpreted as comprising one or more UAG codon as recited in claim 1); wherein selector codons expand the genetic codon framework; including amber codon (UAG); stop codon; a number of selector codons can be introduced into a desired gene or polynucleotide, including one or more [0238](as recited in claim 1; further, it would have been obvious to one of ordinary skill in the art in view of such teachings to use UAG codon upstream of stop codon for translation purposes; “It is readily apparent to those of ordinary skill in the art that there is a wide range in the number of selector codons that can be introduced into a desired gene or polynucleotide, including but not limited to, one or more, two or more, three or more, 4, 5, 6, 7, 8, 9, 10 or more in a single polynucleotide encoding the antigen or whole organism, as non-limiting examples of genetically modified whole organisms using the present invention, MAP and E. coli.” [0239]).
Thus, Tian et al. anticipates or renders obvious the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. as applied to claims 1, 3, 16, 34-36 above, and further in view of Zhang et al. (CN104592364A, cited in the IDS submitted on 6/26/2018 as well as the Restriction Action issued 7/23/2020; see also the specification translation “EPO Translation of CN104592364A”)(2015))(cited in the Restriction Action issued 7/23/2020).
See claim 8 as submitted 12/23/2020.
See also the 35 U.S.C. 112(b) rejection above. It is also reiterated it is not clear if the language following “preferably” is a required limitation or not. It is noted that the species search (see Item #1 above) starts with: Lys-diazirine shown in formula (I); NP.
See the teachings of Tian et al. above. It is noted that Tian et al. teaches modification for viruses including adenovirus, alphavirus, calicivirus, influenza A virus [0015](It is also noted that in the reply filed 12/23/2020 applicant has also characterized the teachings of Zhang et al. as disclosing adenovirus).
Zhang et al. teaches: site specific mutation and site specific modification of adeno-associated virus; including genetic code expansion technology to introduce unnatural amino acids (p. 1 of translation); including use of Lys-diazirine (formula (I) as pictured in claim 8)(See also Result 18 of 22 of the STIC Structure Search Results in SCORE, teaching RN 1337883-32-5).
One of ordinary skill in the art would have been motivated to use Lys-diazirine as taught by Zhang et al. with the modified virus as taught by Tian et al. Tian et al. teaches site specific modification and unnatural amino acid incorporation for viruses, including for viruses such as adenovirus, alphavirus, calicivirus, influenza A virus, among others, and Zhang et al., which also teaches site specific modification and unnatural amino acid incorporation for viruses, teaches such an unnatural amino acid for incorporation (See MPEP 2144.06: Substituting equivalents known for the same purpose). As to “n-position”, it is reiterated that it is not clear if language following “preferably” is required or not; further, in view of such teachings, it would have been obvious to one of ordinary skill in the art to locate unnatural amino acid at position downstream of start codon and upstream of stop codon for translation purposes. Further, Tian et al. teaches modification of: influenza virus nucleoprotein [0014]; influenza A virus [0015].
One of ordinary skill in the art would have had a reasonable expectation of success for
using Lys-diazirine as taught by Zhang et al. with the modified virus as taught by Tian et al. There would have been a reasonable expectation of success given the underlying materials (unnatural amino acids as taught by Zhang et al. and Tian et al.) and methods (site specific mutation and incorporation of unnatural amino acids as taught by Zhang et al. and Tian et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art (See also MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

11. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US20110195483)(cited above) as applied to claims 1, 3, 16, 34-36 above and further in view of Lajoie et al. (“Genomically Recoded Organisms Expand Biological Functions,” Science Vol. 342: 357-360 (2013))(See PTO-892: Notice of References Cited).
See claim 13 as filed 12/23/2020.
See also the 35 U.S.C. 112(b) rejection above.
See the teachings of Tian et al. above. It is noted that Tian et al. also teaches: genetically modifying bacterium, virus [0014].
Tian et al. does not teach wherein endogenous UAG stop codons of coding sequences of the proteins of the virus are mutated to provide UAA stop codon.
Lajoie et al. teaches: genetically recoded organisms (GRO)(abstract); replacement of UAG (p. 357); replacing UAG stop codons with synonymous UAA stop codons (abstract); such modifications made it possible to reassign UAG as a dedicated codon to genetically encode nonstandard amino acids while avoiding deleterious incorporation at native UAG positions (abstract); transforming UAG from nonsense codon (terminates translation) to a sense codon (incorporates amino acid of choice)(p. 357); UAG[Wingdings font/0xE0]UAA conversions (p. 358); including substituting UAA stop codon in genes terminating with UAG (p. 358). 
One of ordinary skill in the art would have been motivated to modify endogenous UAG codon as taught by Lajoie et al. for microorganism as taught by Tian et al. Tian et al. teaches site specific modification of microorganism, and Lajoie et al., which also teaches site specific modification of microorganism, teaches the advantage of expansion of biological function by recoding organisms by steps including replacement of UAG (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for modifying endogenous UAG codon as taught by Lajoie et al. for microorganism as taught by Tian et al. There would have been a reasonable expectation of success given the underlying materials and methods (codon modification in microorganisms as taught by Lajoie et al. and Tian et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art. 
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

12. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. as applied to claims 1, 3, 16, 34-36 above, and further in view of Li et al. (CN102964432A)(See PTO-892: Notice of References Cited)(see also the specification translation “EPO Translation of CN102964432A”)(2013))(See PTO-892: Notice of References Cited).
See claim 14 as filed 12/23/2020.
It is noted that the species search (see Item #2 above) starts with NP (SEQ ID NO: 6); consistent with Items #8, 9, 10 above.
See the teachings of Tian et al. above.
Tian et al. above.does not teach SEQ ID NO: 6.
Li et al. teaches: influenza A virus (p. 1); including SEQ ID NO: 7 (NP) having 100% identity with instant SEQ ID NO: 6 (See Result 1 of STIC Sequence Search Result 20210310_130948_us-16-066-283a-6.rng in SCORE).
One of ordinary skill in the art would have been motivated to use virus with NP as taught by Li et al. as virus as taught by Tian et al. Tian et al. teaches use of influenza A virus, and Li et al. teaches such an influenza A virus (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using virus with NP as taught by Li et al. as virus as taught by Tian et al. There would have been a reasonable expectation of success given the underlying materials (influenza A virus as taught by Li et al. and Tian et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
	13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A. Lin et al. (“Fighting HIV at its own game,” Nature Chemistry Vol. 6: 566-568 (2014))(See PTO-892: Notice of References Cited) teaches: attenuated HIV-1 viruses including mutations that genetically encode unnatural amino acids and prevent them from replicating in normal cells (p. 566).
B. Strable et al. (“Unnatural Amino Acid Incorporation into Virus-Like Particles,” Bioconjug Chem 19(4): 866-875 (2008))(See PTO-892: Notice of References Cited) teaches: virus-like particles composed of HBV or bacteriophage Qß capsid proteins have been labeled with azide- or alkyne-containing natural amino acids (abstract).
C. Sletten et al. (“Bioorthogonal Chemistry: Fishing for Selectivity in a Sea of Functionality,” Angew Chem Int Ed Engl 48 (48): 6974-6998 (2009))(See PTO-892: Notice of References Cited) teaches: biorthogonal chemical reactions to study biomolecules (abstract).
D. Schmied et al. (“Efficient Multisite Unnatural Amino Acid Incorporation in Mammalian Cells via Optimized Pyrrolysyl tRNA Synthetase/tRNA Expression and Engineered eRF1,” J Am Chem Soc 136: 15577-15583 (2014)(See PTO-892: Notice of References Cited) teaches: optimized pyrrolysyl-tRNA synthetase/tRNACUA expression system (abstract).
E. Schultz et al. (U.S. Patent 7045337)(See PTO-892: Notice of References Cited) teaches: methods and compositions for in vivo incorporation of unnatural amino acids (abstract).
F. Zheng et al.  (“Broadening the versatility of lentiviral vectors as a tool in nucleic acid research via genetic code expansion,” Nucleic Acids Research Vol. 43, No. 11: e73 (2015))(See PTO-892: Notice of References Cited) teaches: site-specific incorporation of moieties with unique properties; structure function relationship of lentiviral VSVg envelope by site-specific mutagenesis and incorporation of residues displaying azide- and diazirine-moieties (abstract).
G. Wu et al. (“Expanding the genetic code for site-specific labelling of tobacco mosaic virus coat protein and building biotin-functionalized virus-like particles,” Chem. Commun 50: 4007-4009 (2014))(See PTO-892: Notice of References Cited) teaches: site specific and high yield modification of tobacco mosaic virus coat protein utilizing genetic code expanding technology; building biotin-functionalized virus-like particles (p. 4007).
14. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648